Citation Nr: 1302305	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-49 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for vertigo associated with Meniere's disease, currently evaluated as 30 percent disabling.

2.  Whether a rating reduction for bilateral hearing loss, from 20 percent to noncompensable, effective April 1, 2011, is proper.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, that issue is inferred here.  Moreover, the Board has determined that a timely notice of disagreement was filed in December 2011 in connection with a January 2011 rating decision, which reduced the rating for hearing loss from 20 to 0 percent.  Therefore, this matter must be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to TDIU and the issue of propriety of the rating reduction.  As such, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's vertigo associated with Meniere's disease is manifested by hearing impairment and tinnitus, with attacks of vertigo and cerebellar gait on a weekly basis; although the Veteran has dizziness 4-5 times per week, he does not have episodes of vertigo and cerebellar gait more than once a week. 


CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent, but no higher, for vertigo associated with Meniere's disease have been met for the entire rating period on appeal.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Codes 5204-6205 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

An October 2009 letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased disability evaluation, and the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the October 2009 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), and records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claim.  The record also shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination and medical opinion reports, and finds that they are adequate for the purpose of deciding the issues being adjudicated below; the examination report contains all the findings needed to evaluate the Veteran's claim, including the Veteran's history and physical evaluation to determine the current symptoms and severity of the Veteran's vertigo associated with Meniere's disease, including consideration of functional impairment.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. See Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004). 

Analysis

The Veteran's vertigo associated with Meniere's disease is evaluated as 30 percent disabling pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic Codes 6204-6205.  Presently, the Veteran is assigned a rating for his vertigo associated with Meniere's disease under Diagnostic Code 6204; he is separately evaluated for bilateral hearing loss and tinnitus, as associated with Meniere's disease.  

According to the Note associated with these criteria, Meniere's disease is to be evaluated either under the criteria provided in Diagnostic Code 6205, or by evaluating vertigo as a peripheral vestibular disorder in accordance with Diagnostic Code 6204, and separately evaluating hearing loss and tinnitus, whichever method results in a higher disability evaluation.  Diagnostic Code 6205, for Meniere's disease only, is not for combination with separate ratings for vertigo, hearing loss, and tinnitus.

Under Diagnostic Code 6204, peripheral vestibular disorders productive of dizziness and occasional staggering are assigned a 30 percent disability evaluation; that is the maximum rating available under Diagnostic Code 6204.

Under Diagnostic Code 6205, a 30 percent evaluation is provided for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent disability rating is warranted where there is Meniere's syndrome productive of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  A 100 percent evaluation is warranted where there is Meniere's syndrome productive of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once a week, with or without hearing impairment.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.

The Veteran was originally afforded a VA examination in May 2008.  According to that report, the Veteran reported that he experienced episodes of vertigo approximately once or twice per month.

VA treatment records dated 2006 through 2008 also show that the Veteran complained of episodes of dizziness approximately 3 times per week, with varying severity. 

The Veteran was most recently afforded a VA examination in October 2009.  According to the report, the Veteran reported that, in the previous 6 to 7 years, his symptoms have become more intrusive into his daily functioning; the Veteran complained of increased and more intense episodes of dizziness, approximately 3 times per week, and with a duration of 20 minutes to several hours.  He also reported that his symptoms were impeding his balance, such that he falls more easily now, and that his hearing fluctuates more frequently.  He reported that his tinnitus is fairly steady.  

VA treatment notes indicate that the Veteran reported in July 2009 that his Meniere's disease resulted in his cancellation of doctor's appointments.  Earlier, in March 2009, he had complained of several episodes per week, some lasting as many as 6 hours in duration.  Another VA treatment note from March 2009 indicates that the Veteran had episodic vertigo that rendered the Veteran unable to walk.  A December 2009 VA treatment record notes that the Veteran's Dizziness Handicap Inventory Test resulted in a score suggestive of a severe balance handicap.   Additional testing was negative for benign paroxysmal positioning vertigo, but tests revealed a left unilateral peripheral vestibular lesion, consistent with unilateral weakness to the left.  In July 2010, the Veteran complained of dizziness at the rated of 4 times a week.

June 2007, September 2007, and December 2010 letters from M. A. F., Ph.D. indicate that the Veteran has vertigo, tinnitus, and hearing loss, consistent with Meniere's disease, which fluctuates unpredictably.

At the Veteran's March 2012 hearing before the undersigned, the Veteran reiterated his complaints of spinning/dizziness, and nausea approximately 4-5 times per week, with some episodes lasting as many as 6 hours.  He also testified that he cannot drive and falls frequently.  

Considering the evidence relating to the Veteran's service-connected Meniere's disease under the relevant rating criteria, the Board finds that the Veteran's disability picture is more consistent with a 60 percent disability evaluation, but no higher, under Diagnostic Code 6205 for the entire rating period on appeal.  The lay and other evidence of record indicates that the Veteran's Meniere's disease is manifested by bilateral hearing loss, and attacks of vertigo-like symptoms more than once a week, with tinnitus.  As will be shown more fully below, while the Board will concede that the Veteran has vertigo more than once a week, the record does not reflect evidence of cerebellar gait more than once a week.  Therefore, the Board finds that the Veteran is entitled to a 60 percent disability evaluation, but no higher, for his service-connected Meniere's disease, for the entire rating period on appeal.

The Board finds that the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran's symptomatology results in impaired gait or falling more than once a week.  The Board acknowledges the Veteran's statements that his dizziness usually occurs at least 3 times per week and more recently 4-5 times a week, but there is no evidence of cerebellar gait, although the Board will give the Veteran the benefit of the doubt and conclude that his falls occur in connection with cerebellar gait at the rate of once a week.  See the Veteran's testimony at his Board hearing wherein he notes 3 episodes of dizziness during the week but only one occasion when he fell.  (transcript (T.) at pp. 2-3).  

Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected Meniere's disease was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board further notes that, to the extent that the Veteran is separately evaluated for his bilateral hearing loss and tinnitus, separate evaluations would no longer be warranted under Diagnostic Code 6205.  However, the evaluations for his bilateral hearing loss and tinnitus are not for consideration here.  See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity.").

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with the Veteran's employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected Meniere's disease is adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Of note, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, as the criteria more than address the Veteran's impairment.  The schedular rating criteria, Diagnostic Code 6205, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's vertigo associated with Meniere's disease has manifested episodic vertigo more than once a month and cerebellar gait on a weekly basis, with fluctuating hearing loss, constant tinnitus, and dizzy spells.  See Mauerhan, supra.  These symptoms are part of the schedular rating criteria.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

A 60 percent rating, but not higher, for vertigo associated with Meniere's disease is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for a total disability rating due to individual unemployability (TDIU) is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, the Veteran has not formally filed a claim of entitlement to a TDIU.  However, the Veteran has alleged that his service-connected vertigo associated with Meniere's disease precludes him from obtaining or maintaining gainful employment.  Of note, the Veteran testified at his March 2012 hearing that his vertigo associated with Meniere's disease had progressively worsened, such that he was unable to drive or obtain employment.  The Veteran reported that he used to work for the US Postal Service, but since retirement, he had encountered difficulty obtaining or maintaining employment.  As such, the TDIU claim is part and parcel of the increased rating claims on appeal.  

In addition, although the issue of the propriety of the reduction of the rating for hearing loss from 20 to 0 percent, effective from April 1, 2011, may have been rendered moot by the Board's decision to increase the overall rating on appeal, as a result of the Veteran's timely filing of a notice of disagreement to the January 2011 rating action that reduced the rating for hearing loss, this issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

The RO should assist in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  When the development requested has been completed, the claim for TDIU should be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained.  If the remaining benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.  

With respect to the issue of the propriety of the reduction of the rating for hearing loss from 20 to 0 percent, effective from April 1, 2011, following the issuance of a statement of the case, if, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for further appellate consideration.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


